Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 23-24 allowed.


Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the allowance of the claims is the inclusion of the limitation “ , wherein a ratio in weight of vanadium (V) to zinc (Zn) in the inner region is lower than a ratio in weight of vanadium (V) to zinc (Zn) in the outer region “, in all of the claims which is not found in the prior art references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2016/0181568 A1) in view of Park (US 2007/0176549 A1) in view of Choi et al. (US 20070170859 A1).


    PNG
    media_image1.png
    279
    450
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    453
    media_image2.png
    Greyscale

[0068] The glass frit paste is melted by the high-temperature laser beam, thereby becoming the first portion 281 formed of the glass frit without Si. Further, Si is crystallized in a central portion of the glass frit, i.e., between outer and inner portions, which is irradiated with the low-temperature laser beam, thereby defining the third portion 283 including SiO.sub.2. Finally, as Si is not crystallized in the inner portion irradiated with the low-temperature laser beam, the inner portion becomes the second portion 282 formed of Si.


Regarding claim 16, Jung et al. disclose a display panel comprising: 
a first display substrate including a base substrate [201]including a display region [D] and a non-display region, 
a circuit layer disposed on the base substrate, and display elements disposed on the circuit layer and overlapped with the display region (Jung et al. Fig. 3); 
a second display substrate [291] disposed over the first display substrate; and 
a sealing member [280] bonding the first display substrate and the second display substrate, wherein the sealing member comprises: 
a frit sealing member [281] including an outer region and an inner region, with 
[282]  disposed next to an inner side of the outer region and 
having a first crystallization temperature lower than a second crystallization temperature of the outer region (Jung et al. ¶68).
the display elements comprise organic light emitting elements (Jung et al. Fig. 3 – [x], Figs. 6&7), 
the first display substrate further comprises a pixel definition layer [115, 125, 425] including an edge portion, which is overlapped with the non-display region and next to the inner side of but spaced apart from the frit sealing member elements (Jung et al. Fig. 3 – [x], Figs. 6&7) and 
a center portion, which is overlapped with the display region and is disposed on the circuit layer elements (Jung et al. Fig. 3 – [x], Figs. 6&7), 
openings corresponding to the organic light emitting elements are defined in the center portion elements (Jung et al. Fig. 3 – [x], Figs. 6&7).

Jung et al. is merely silent upon additionally having an organic sealing member disposed next to an inner side of the frit sealing member and in contact with the edge portion and disposed between the frit sealing member and the edge portion.  At the time of the invention it was known in the art to additionally include organic sealing material next to frit sealing members.  For support see Park paragraphs 74 and 77,  which teaches a organic epoxy resin 516 on both the outside and inside of the frit sealing member 515b for the purpose of adding additional shock absorption in the sealing region.


Further, it would be a obvious variant to one of ordinary skill in the art to allow the sealing member contact the portion of the display structures which overlap into the non display regions (i.e. pixel-defining insulation/dialectic layers).  At the time of the invention it was well understood the sealing region structures may abut a insulation layer such as a pixel-defining layer.  For support see Choi et al. Fig. 1 

    PNG
    media_image3.png
    227
    496
    media_image3.png
    Greyscale

Frit sealing structure 220 is shown to directly abut layers which may reconsidered and analogous to pixel defining layers.  The sealing structure is demonstrated to directly contact and even overlap portions of the display circuitry which overlaps into the non-display region.
In view of Choi et al. it would be obvious to one of ordinary skill in the art to allow the sealing structure of Jung et al. as modified by Park to directly abut a pixel defining layer.  Doing so would have the organic sealing material making contact to the pixel defining insulation material of the display circuits.  Such modification is not understood 


Regarding claim 17, Jung et al. in view of Park disclose a display panel of claim 16.  Jung is silent upon the specific range of wherein the first crystallization temperature of the inner region is lower than the second crystallization temperature of the outer region by about 5.degree. C. to about 50.degree. C.  Jung however does disclose a overlapping range of values that includes differences of about 5 to 50 degrees C.  Jung teaches the lower temperature being between 250-300C while the higher temperature is less than or equal to 400C.  
One of ordinary skill in the art could select 300C and 350C, which would meet the disclosure of acceptable values for Jung et al. and be within the claimed range as required by the claim.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the temperatures  through routine experimentation and optimization to obtain optimal or desired device performance because the temperatures are  a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Park in view of Choi et al.  in view of Choi2 et al.  (US 2007/0170423 A1).

Regarding claim 18, Jung et al. in view of Park disclose a display panel of claim 16, wherein the circuit layer comprises an inorganic layer, and the frit sealing member is in contact with the inorganic layer [W] and a bottom surface of the second display substrate.  It is noted, Jung et al. does not explicitly state wiring W is a inorganic 2 et al. ¶77 & 85, which teaches a conductive wiring adjacent frit sealing was known to be a inorganic material such as metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a inorganic material such as a metal, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Park in view of Choi et al.   in view of Choi2 et al.  in view of Shimomura (US 20120319092 A1).

Regarding claim 19, Jung et al. in view of Park in view of Choi et al. disclose a display panel of claim 16, wherein the circuit layer comprises an inorganic layer (see regarding claim 18), the second display substrate comprises a glass substrate and a buffer layer [402], with the buffer layer disposed on a bottom surface of the glass substrate. 
 Jung is merely silent upon the frit sealing member is in contact with the inorganic layer and the buffer layer.  Taught in Shimomura, buffer layers are known to improve bonding of frit sealing structures to glass substrates.  Even though Jung may be silent upon the buffer over the glass substrate to be extending from the display region to 





Regarding claim 21, Jung et al. in view of Park in view of Choi et al. in view of Choi2 et al. in view of disclose a display panel of claim 20, wherein the circuit layer comprises a power electrode, which is overlapped with the edge portion and is electrically connected to the organic light emitting elements (Park ¶59 and figure 3 and Jung et al. Figs. 6-7)   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/5/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822